Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 25, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  156622                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
  W A FOOTE MEMORIAL HOSPITAL,                                                                               Brian K. Zahra
  d/b/a ALLEGIANCE HEALTH,                                                                             Richard H. Bernstein
             Plaintiff-Appellant,                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 156622
                                                                    COA: 333360
  MICHIGAN ASSIGNED CLAIMS PLAN                                     Kent CC: 15-008218-NF
  and MICHIGAN AUTOMOBILE INSURANCE
  PLACEMENT FACILITY,
            Defendants-Appellees,
  and
  JOHN DOE INSURANCE COMPANY,
             Defendant.
  _________________________________________/

         On October 2, 2019, the Court heard oral argument on the application for leave to
  appeal the August 31, 2017 judgment of the Court of Appeals. On order of the Court, the
  application is again considered. MCR 7.305(H)(1). In lieu of granting leave to appeal,
  we AFFIRM the holding of the Court of Appeals that this Court’s decision in Covenant
  Med Ctr, Inc v State Farm Mut Auto Ins Co, 500 Mich. 191 (2017), applies retroactively.
  Nonetheless, we VACATE that part of the judgment of the Court of Appeals stating that
  this Court’s decision in Spectrum Health Hosps v Farm Bureau Mut Ins Co of Mich, 492
Mich. 503 (2012), “effectively repudiated” the application of the “threshold question” and
  “three-factor test” set forth in Pohutski v City of Allen Park, 465 Mich. 675 (2002), in the
  context of judicial decisions of statutory interpretation. In concluding that the Court was
  not setting forth a new law, the Court in Spectrum Health engaged in an analysis that is
  consistent with the analysis required by Pohutski’s threshold question. Spectrum Health
  did not purport to repudiate Pohutski’s framework, and the Court of Appeals erred by
  concluding to the contrary. Applying Pohutski to the instant case, because this Court’s
  decision in Covenant did not clearly establish a new principle of law, Covenant does not
  satisfy Pohutski’s threshold question, and the Covenant decision therefore applies
  retroactively.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 25, 2019
           a1015
                                                                               Clerk